COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION

Cause number:             01-14-00816-CV
Style:                    Curocom Energy LLC and Curo Holdings Co. Ltd
                          v Woong Soon Eem and Jason Kim
Date motion filed:        February 13, 2015
Type of motion:           Motion to Withdraw as Counsel
                          Counsel for Woong Soon Eem; Jason Kim; Woolim Resources Development Company,
Party filing motion:      Ltd.; Woolim Energy Holdings, LLC; and Woolim Construction Company, Ltd.

The Kim Law Firm and Patterson PC have filed a motion to withdraw as counsel for Woong Soon Eem; Jason Kim;
Woolim Resources Development Company, Ltd.; Woolim Energy Holdings, LLC; and Woolim Construction
Company, Ltd. (collectively referenced as the “Woolim Parties” in the motion).

The motion to withdraw as counsel is granted. The Court requests that counsel send a copy of this order to the last
known address for each of the Woolim Parties.


Judge’s signature: /s/ Jane Bland
                  Acting individually

Date: February 24, 2015




November 7, 2008 Revision